--------------------------------------------------------------------------------


VOTING AGREEMENT


THIS VOTING AGREEMENT (this “Agreement”), is made as of January 26, 2007, by and
between SunFuels, Inc., a Colorado corporation (the “SunFuels”) and the
undersigned stockholder (“Stockholder”) of M-Wave, Inc., a Delaware corporation
(“MWAV”).


RECITALS


WHEREAS, SunFuels and MWAV are presently negotiating a Merger Agreement in the
form attached hereto as Exhibit A (“Merger Agreement”), by and among MWAV, Ocean
Merger Sub, Inc., a Delaware corporation and wholly owned subsidiary of the MWAV
(“Merger Sub”), SunFuels, and Blue Sun Biodiesel LLC, a Colorado limited
liability company and subsidiary of SunFuels (“Blue Sun”);


WHEREAS, on the terms and subject to the conditions of the Merger Agreement, (i)
upon the consummation of the Company Merger (as defined in the Merger
Agreement), Merger Sub will be merged with and into SunFuels, with SunFuels as
the surviving corporation, and the separate existence of Merger Sub will cease,
and (ii) upon the completion of the Blue Sun Merger (as defined in the Merger
Agreement), Blue Sun will be merged with and into SunFuels, with SunFuels as the
surviving corporation, and the separate existence of Blue Sun will cease
(collectively, the “Mergers”);


WHEREAS, as of the date hereof, Stockholder, owns the equity securities of MWAV
(the “Securities”) set forth on Stockholder’s signature page hereto; and


WHEREAS, Stockholder is entering into this Agreement to vote its Securities in
favor of the Parent Stockholder Approvals (as defined in the Merger Agreement),
in order to induce SunFuels to consummate the Mergers and the transactions
contemplated thereby.


NOW, THEREFORE, in consideration of the mutual agreements and covenants
contained herein and other good and valuable consideration, the parties hereto
agree as follows:


ARTICLE I
AGREEMENT TO VOTE SHARES


Section 1.1  Agreement to Vote.


(a)    Stockholder hereby agrees that during the time this Agreement is in
effect, at any meeting of the stockholders of MWAV, however called, and in any
action by consent of the stockholders of MWAV, Stockholder will vote or cause to
be voted in favor of the Parent Stockholder Approvals: (i) all Securities owned
legally or beneficially by Stockholder and (ii) any and all Securities acquired
by Stockholder on or after the date hereof.


(b)    Stockholder acknowledges that (i) Stockholder has reviewed and
understands the Merger Agreement and the transactions contemplated thereby, (ii)
Stockholder is sophisticated in financial matters and is able to evaluate the
risks and benefits of the transactions contemplated by the Merger Agreement,
(iii) Stockholder has carefully considered and has, to the extent Stockholder
believes such discussion necessary, discussed the Mergers with Stockholder’s
professional legal, tax and financial advisers, (iv) SunFuels has made available
to Stockholder the opportunity to ask questions of, and receive answers from,
SunFuels concerning the terms and conditions of the Mergers, and to obtain any
additional information which SunFuels had in its possession or was able to
acquire without unreasonable effort or expense and (v) Stockholder has reviewed
the SunFuels Confidential Private Placement Memorandum dated October 6, 2006 and
the Supplement thereto dated January 15, 2007.


--------------------------------------------------------------------------------





Section 1.2     Adjustment Upon Changes In Capitalization. In the event of any
change in the Securities, by reason of any stock dividends, splits, mergers,
recapitalizations or other changes in the corporate or capital structure of
MWAV, the number and kind of Securities subject to this Agreement shall be
appropriately adjusted.


ARTICLE II
REPRESENTATIONS AND WARRANTIES
OF STOCKHOLDER


Stockholder hereby represents and warrants to SunFuels as follows:


Section 2.1     Title to Equity Securities. As of the date hereof, Stockholder
is the record and beneficial owner of the number of Securities set forth on
Stockholder’s signature page hereto. Such Securities, are and will be on the
Effective Date (as defined in the Merger Agreement) owned free and clear of any
security interests, liens, claims, pledges, options, rights of first refusal,
agreements, limitations on voting rights, charges or other encumbrances of any
nature whatsoever other than pursuant to this Agreement, except as disclosed to
SunFuels prior to the execution and delivery of this Agreement in writing.
Stockholder has not appointed or granted any proxy, which appointment or grant
is still in effect, with respect to such Securities.


Section 2.2     Authority Relative to This Agreement. Stockholder has all
requisite power and authority to execute and deliver this Agreement, to perform
its obligations hereunder and to consummate the transactions contemplated
hereby. The execution and delivery of this Agreement by Stockholder and the
consummation of the transactions contemplated hereby have been duly and validly
authorized by all proceedings on the part of Stockholder necessary to authorize
this Agreement or to consummate such transactions. This Agreement has been duly
and validly executed and delivered by Stockholder and constitutes a legal, valid
and binding obligation of Stockholder, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity).


Section 2.3      No Conflict.


(a)    Neither the execution and delivery of this Agreement nor the consummation
by Stockholder of the transactions contemplated hereby will (i) conflict with or
violate any law, rule, regulation, order, judgment or decree applicable to
Stockholder or by which its Securities are bound or affected or (ii) conflict
with, or constitute a violation of, or constitute a default under, or give to
others any rights of termination, amendment, acceleration or cancellation of, or
result in the creation of a lien or encumbrance on any of its Securities,
pursuant to, any note, bond, mortgage, indenture, contract, agreement, lease,
license, permit, franchise or other instrument or obligation to which
Stockholder is a party or by which Stockholder or its Securities are bound or
affected, except for any such conflicts, violations, breaches, defaults or other
occurrences that would not prevent or delay the performance by Stockholder of
its obligations under this Agreement.

2

--------------------------------------------------------------------------------



(b)    The execution and delivery of this Agreement by Stockholder does not, and
the performance of this Agreement by Stockholder will not, require any consent,
approval, authorization or permit of, or filing with or notification to, any
governmental or regulatory authority, except where the failure to obtain such
consents, approvals, authorizations or permits, or to make such filings or
notifications would not prevent or delay the performance by Stockholder of its
obligations under this Agreement.


ARTICLE III
COVENANTS OF THE STOCKHOLDERS


Section 3.1     No Inconsistent Agreements. Stockholder covenants and agrees
that, except as contemplated by this Agreement, Stockholder shall not enter into
any voting agreement or grant a proxy or power of attorney with respect to its
Securities that is inconsistent with this Agreement.


Section 3.2     Transfer Of Title. Stockholder hereby covenants and agrees that,
so long as this Agreement is in effect, Stockholder will not transfer record or
beneficial ownership of any of its Securities unless the transferee agrees in
writing to be bound by the terms and conditions of this Agreement.


ARTICLE IV
COVENANTS OF THE COMPANY


Section 4.1     Other Agreements. SunFuels hereby covenants that it shall not
amend, waive, forgive performance of or terminate any agreement it now has or
hereafter enters into obligating one or more MWAV stockholders to vote, or
pursuant to which one or more MWAV stockholders agrees to vote, in favor of
approving the Parent Stockholder Approvals and that it shall enforce any rights
it has pursuant to any such agreement.


ARTICLE V
TERMINATION


Section 5.1     Termination. This Agreement shall terminate automatically upon
the earlier of (a) the date on which MWAV obtains stockholder approval of the
Parent Stockholder Approvals in accordance with the Delaware Business
Corporations Act, and (b) the date on which SunFuels notifies Stockholder in
writing that it has abandoned the Mergers for any reason other than as the
result of a breach of this Agreement by Stockholder.


Section 5.2     Effect of Termination. In the event of the termination of this
Agreement pursuant to Section 5.1 hereof, this Agreement shall forthwith become
void and have no effect, without liability on the part of any party hereto or
its trustees, partners, beneficiaries, directors, officers, stockholders or
affiliates.

3

--------------------------------------------------------------------------------



ARTICLE VI
MISCELLANEOUS


Section 6.1     Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed
given if delivered personally, telecopied (which is confirmed) or sent by
overnight courier (providing proof of delivery) to the parties at the following
addresses (or at such other address for a party as shall be specified by like
notice):



 
If to Stockholder:
At such address as is set forth on its signature page hereto.

     

 
If to SunFuels:
SunFuels, Inc.

   
1400 W. 122nd Ave., Suite 110

   
Westminster, CO 80234

   
Attention: [Jeff Probst]

   
Telephone No.: (303) 865-7700

   
Facsimile No.: (303) 865-7705




   
With a copy to:




   
Faegre & Benson LLP

   
1900 15th Street

   
Boulder, CO 80302

   
Attention: James H. Carroll, Esq.

   
Telephone No.: (303) 447-7700

   
Facsimile No.: (303) 447-7800





Any party from time to time may change its address for the purposes of notices
hereunder by giving written notice to the other parties hereto of such new
address.


Section 6.2     Entire Agreement. This Agreement constitutes the entire
agreement among the parties hereto with respect to the subject matter hereof and
replaces and supersedes all prior agreements or understandings, both written and
oral, between the parties hereto, relating to the voting of Stockholder’s
Securities with respect to the Parent Stockholder Approvals.


Section 6.3      Stockholder Capacity. Stockholder signs solely in its capacity
as the record holder and beneficial owner of the Securities set forth on its
signature page hereto.


Section 6.4     Specific Performance. The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in any state or federal court of the
United States located in the State of Colorado, this being in addition to any
other remedy to which they are entitled at law or in equity. In addition, each
of the parties hereto: (a) consents to submit such party to the personal
jurisdiction of any state or federal court in the event any dispute arises out
of this Agreement or any of the transactions contemplated hereby; (b) agrees
that such party will not attempt to deny or defeat such personal jurisdiction by
motion or other request for leave from any such court; (c) agrees that such
party will not bring any action relating to this Agreement or the transactions
contemplated hereby in any court other than a state or federal court sitting in
the State of Colorado; and (d) waives any right to trial by jury with respect to
any claim or proceeding related to or arising out of this Agreement or any of
the transactions contemplated hereby.

4

--------------------------------------------------------------------------------



Section 6.5     Severability. If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect and shall not in any way be affected or impaired
thereby so long as the economic or legal substance of this Agreement is not
affected in any manner materially adverse to any party.


Section 6.6      Amendment. This Agreement may be amended only by a written
instrument signed by each of the parties hereto.


Section 6.7     Assignment. Except as required by operation of law, this
Agreement shall not be assignable by the parties hereto without the prior
written consent of the other party. This Agreement will be binding upon, inure
to the benefit of and be enforceable by the parties and their respective
successors and permitted assigns.


Section 6.8      Governing Law. This Agreement shall be governed by the internal
laws of the State of Delaware.


Section 6.9      Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


Section 6.10   Facsimile Signatures. Any signature page delivered pursuant to
this Agreement via facsimile shall be binding to the same extent as an original
signature. Any party who delivers such a signature page agrees to later deliver
an original counterpart to any party that requests it.


[Signature Page Follows]
 
5

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.



 
SUNFUELS, INC.
                   
By:
 
/s/ Justin Bzdek
   
Name:
Justin Bzdek
   
Title:
Chief Financial Officer
 

 
[Counterpart Stockholder Signature Page Follows]
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has executed this Voting Agreement,
effective as of the date first written above.


INDIVIDUAL:
         
Joseph A. Turek
   
(Print or Type Name of Individual)
         
/s/ Joseph A. Turek
   
(Signature of Individual)
   





ENTITY:
            
(Print or Type Name of Entity)
       
By:
        
(Signature of Authorized Signatory)
       
Name:
      
(Print or Type Name of Authorized Signatory)
       
Title:
      
(Print or Type Title of Authorized Signatory)
 



ADDRESS FOR NOTICES: 
 
11533 Franklin Avenue
 
 
           
2nd Floor
               
Franklin Park, IL 60131
     
 
       
Fax No.:
(630) 396-9100
 





EQUITY SECURITIES OF MWAV OWNED
 
344,750
shares of Common Stock
  BY STOCKHOLDER:    
 
        
shares of Series A Preferred Stock
                  
shares of Series B Preferred Stock
 

 

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has executed this Voting Agreement,
effective as of the date first written above.


INDIVIDUAL:
                
(Print or Type Name of Individual)
                
(Signature of Individual)
   





ENTITY:
       
Asset Managers International Limited
 
(Print or Type Name of Entity)
       
By:
 
/s/ Carolynn D. Hiron
   
(Signature of Authorized Signatory)
       
Name:
Carolynn D. Hiron
   
(Print or Type Name of Authorized Signatory)
       
Title:
Director
   
(Print or Type Title of Authorized Signatory)
 



ADDRESS FOR NOTICES: 
 
Pentagon Capital Management PLC
               
One Knightsbridge, London SW1X 7LX
               
United Kingdom
     
 
       
Fax No.:
 +44 203 100 9960
 





EQUITY SECURITIES OF MWAV OWNED
 
151,375
shares of Common Stock
  BY STOCKHOLDER:              
shares of Series A Preferred Stock
       
 
       
shares of Series B Preferred Stock
 

 

--------------------------------------------------------------------------------




Monarch Pointe Fund Ltd.
 
Mercator Momentum Fund, L.P.
             
By:
M.A.G. CAPITAL, LLC
 
By:
M.A.G. CAPITAL, LLC
 
Its:
General Partner
 
Its:
General Partner
                         
By:
/s/ Harry Aharonian
 
By:
/s/ Harry Aharonian
   
Harry Aharonian
   
Harry Aharonian
   
Portfolio Administrator
   
Portfolio Administrator
                         
By:
 /s/ Todd Bomberg
 
By:
 /s/ Todd Bomberg
   
Todd Bomberg
   
Todd Bomberg
   
Chief Investment Officer
   
Chief Investment Officer
             
Shares of Series A Preferred Stock: 3,375
 
Shares of Series A Preferred Stock: 5,375
 
Shares of Series B Preferred Stock: 22,400
 
Shares of Series B Preferred Stock: 7,100
 
Shares of Common Stock: 148,429
 
Shares of Common Stock: 59,609
                         
M.A.G. Capital, LLC
 
Mercator Momentum Fund III, L.P.
                    By: M.A.G. CAPITAL, LLC         Its: General Partner        
     
By:
/s/ Harry Aharonian
 
By:
/s/ Harry Aharonian
   
Harry Aharonian
   
Harry Aharonian
         
Portfolio Administrator
                         
By:
 /s/ Todd Bomberg
 
By:
 /s/ Todd Bomberg
   
Todd Bomberg
   
Todd Bomberg
   
Chief Investment Officer
   
Chief Investment Officer
             
Shares of Common Stock: 39,464
 
Shares of Series A Preferred Stock: 3,750
       
Shares of Series B Preferred Stock: 40,148
       
Shares of Common Stock: 102,213
 

 

--------------------------------------------------------------------------------




EXHIBIT A


MERGER AGREEMENT
 
 

--------------------------------------------------------------------------------


 

